Title: From Thomas Jefferson to Henry Dearborn, 17 April 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Apr. 17. 04.
          
          I recieved yesterday your favor of the 12th. the duties proposed to be levied on us by the Spanish Government at Mobille, require certainly very serious attention. their bearings on what we had determined to do at Baton rouge, must come into consideration at the same time. the want of papers here to remind me exactly of the regulations we had established, and the distressing situation of my daughter, disable me from forming any opinion on the subject. I must ask the favor of you to have a consultation with the heads of departments at Washington, and to do whatever is there concluded on, without waiting any thing further from me. Accept my affectionate salutations.
          
            Th: Jefferson
          
         